Le Grand, C. J.,
delivered the opinion of this court.
This is an appeal from the court of chancery. It appéars from the record that William S. Harper, by his last will, manumitted his negroes, and devised to William Rea certain real estate in trust for their benefit. In particular he devised certain real estate to the said Rea, in trust to be rented out, and the issues and profits thereof to be paid over to Henry Robinson, one of his negroes, “annually, or his order, attested by some justice of the peace.” Rea assumed the trust and discharged the functions thereof for some time, when, having declined to’ act any longer, the appellee, Farquharson, was, by order of the court of chancery, substituted in his place. On the 6th May 1850, a bill was filed on the part of some of the devisees against the others and the trustee, representing that the real estate so devised in trust for their benefit was deteriorating in value, and praying a sale as greatly to the interest and advantage of all parties concerned. Upon the coming in of the answers and proof a sale was decreed, which’ *138was made and finally ratified on the 5th November 1851. After the order of ratification nisi, the appellant, by his petition filed on the 30th July 1851, stated that he was one of the purchasers, and claimed, by virtue of a deed and assignment from Henry Robinson, one of the devisees under the will, the proportion of the proceeds of the sale-to which Robinson was entitled. The deed is dated the 25th June 1850, and purports for the consideration of $750, to convey to the appellant all the interest of the grantor in the real estate of Harper devised under the will. The appellant asked that the proportion of the proceeds of the sale to which he claimed to be entitled, by virtue of the transfer from Robinson to him,, might be credited to him and deducted from his purchase.. Robinson, by his answer, admitted the allegations of the petition and consented to its prayer. Farquharson, however, filed his petition, in. w'hich he declares if the sale set up in-the petition of-the appellant was made, that the consideration-was grossly inadequate, and the deed extorted from Robinson by fraudulent -practices, and prayed that the appellant might answer his petition, and the deed be set aside, and the proceeds of sale paid to the petitioner as trustee, to be invested and applied to the use of the parties. This petition wasanswmred by the appellant, and, in his answrnr, He denies all fraud, &c.. The chancellor dismissed the petition of the appellant, and retained that of Farquharson for further order.
We concur in opinion with the chancellor, there is no evidence to show that the appellant practiced any fraud upon Henry Robinson. The instrument of assignment appears to have been executed with all due formality, and the assignor professes a willingness to abide by it, as is fully evidenced by his answer. This being so, the only two questions remaining tobe considered are: — 1st. Is there evidence of such gross-inadequacy of price as to shock the conscience; and 2nd. Had Robinson the power to make the disposition which he did.
1st. As to the inadequacy of Price. The interest of Robinson is estimated to amount to about $2800. The price agreed to be paid by the appellant is $750. There is certainly-*139great disparity in the sums, but this circumstance alone will not be sufficient to set aside the deed. The peculiar nature of the interests which were devised to the negroes of Harper, and the state of our law in regard to that class of our population, especially since the passage of the act of 1831, which prohibits manumitted slaves from remaining in Maryland, may very well have suggested doubts in the minds of persons as to the value of the rights of Robinson, and have cast upon them shadows and uncertainties. Besides, there is evidence in the record going to show that the land sold at a price considerably above its value. Taking these circumstances, together with the possibility of the transaction leading to a suit, we do not perceive that the sum agreed to be paid by the appellant was so grossly inadequate, “that it would be impossible to state it to a man of common sense without an exclamation at its inequality.” Robinson is shown by all the proof to be a person of ordinary understanding, and as possessing an intelligence quite equal to the general run of colored persons, and fully competent to the transaction of business; capable of making contracts binding in law, and there is “no such thing as an equitable incapacity where there is a legal capacity. This is undoubtedly the safest doctrine where there is a total absence of fraud and imposition,” (6 H. & J., 444,) which is the case now before us. Moreover, the disparity in the value of the rights assigned by Robinson and the amount agreed to be paid for them, is considerably lessened, according to the view we have of the interests which he had the right to assign, and which, therefore, must be taken as the interests he did actually assign.
According to our view, he had only the right to assign the interest of the devisees, John and Daniel, which devolved absolutely on him by their death, and the profits arising from, his share of the devise during his life. He could only dispose of his own share in fee by last will.
It is apparent from the will of Mr. Harper that he intended his manumitted slaves should enjoy, in the proportions indicated by himself, the profits of t.he estate devised for their *140benefit. This is apparent, not only from that portion of the will which provides for the receipt to be given by each of his devisees, but also from the codicil which expresses his wish that his property should not be sold. But, notwithstanding this, we are of opinion that Robinson had the right to dispose of his life estate in the share of the realty devised to him. The right of alienation is an incident to all property, and can only be restrained by express words to that effect, and there are none such in the will of Mr. Harper, so far as the yearly income is concerned. In the case of Acton and others, vs. White and another, 1 Simons & Stewart, 429, it was held that the wife had power to alienate her life estate. In that case the devise was to trustees, in trust to pay the rents, as the same should become due and payable, into the hands of the wife of the testator, and not otherwise, for her life, for her separate use; and directed that the receipt of his wife alone for what should he actually paid into her own proper hands, should he good discharges to his trustees. It was a case quite as strong as the one now before us, andqs very similar to it in the particularity of its requisition in regard to the receipt of the profits.
The result of our opinion is this, the appellant is entitled to be credited on his purchase to the amount of the interest of John and Daniel, which by their death devolved on Robinson under the will of Harper, and to the interest during the life of Robinson on the share devised to him. To effect this the value of Robinson’s share must be invested in some safe fund, and the interest thereof paid to Wilson during the life of Robinson, and after his death to go according to the trusts of the will of Mr. Harp,er.
That this may be done, the case will be sent to the circuit court of Dorchester county, as a court of equity, under act of 1854, chapter 183.
Order of chancellor reversed and cause sent to Dorchester county circuit court, as a court of equity, under act of 1854, chapter 183.